                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION




UNITED STATES OF AMERICA ,                  )       CRIMINAL NOS: 3:19-cr-00426-TLW
                                             )
                                             )
              vs.                            )
                                             )
RANDALL SCOTT ,                             )
                                             )
              Defendant.                     )

                     MOTION FOR DISCOVERY AND INSPECTION

                               AND OTHER LISTED MOTIONS

The above-named defendant, by and through his undersigned counsel, moves this Court pursuant

to F.R.Cr.P. 16 to order the U.S. Attorney to produce and permit Defendant to inspect, copy or

photograph each of the following, now known to or in the possession of the government, or any of

it‫ٱ‬s agents or which through diligence would become known from investigating officers, or

witnesses or persons having knowledge:

1.   Any and all tangible objects obtained during the investigation in this case, including:

       (a)   tangible objects obtained from Defendant‫ٱ‬s person or effects;

       (b)   tangible objects obtained from the person or effects of co-Defendants;

       (c)   tangible objects obtained from the person, effects, or vehicle driven by

             codefendant(s).

2.   All other books, papers, documents or tangible objects the government plans to offer in

     evidence.
3.   Any and all other books, papers, documents, or tangible objects upon which the government

     relied in returning the Indictment against Defendant, or which the government plans to offer

     as evidence in this case.

4.   Any and all property in the possession of the government or it‫ٱ‬s agents or seized by them,

     belonging to or alleged by the government to belong to Defendant.

5.   Any and all fingerprint impressions, blood samples, clothing, hair, fiber or other materials

     obtained by whatever means or process from the scene of the offense, the defendant or

     codefendants, or the vehicle occupied by any one of the defendants or co-defendants, or those

     of some other person known or unknown.

6.   Any and all comparisons of blood, fingerprints, clothing, hair, fiber or other materials made

     in connection with this case.

7.   The written report of any chemical analysis of the alleged plant material seized herein,

     prepared by the government or any of its agents or anyone at its direction, together with any

     description, test results, test dates, and any determination as to the nature or weight of said

     substance.

8.   Any and all results of physical or mental examinations.

9.   Any and all statements, confessions or admissions made by the Defendant whether written

     or oral, subsequently reduced to writing, or summarized in officer‫ٱ‬s reports, or copies thereof,

     within the possession, custody or control of the government, the existence of which is known

     or by the exercise of due diligence may become known the U.S. Attorney. This request

     includes statements made to witnesses other than police officers at any time

 Defendant was in custody as well as the precise words attributed to the Defendant which caused

         government agents to conclude that defendant was ‫ٱ‬associated‫ ٱ‬with other codefendants.
10.   Any and all documents, instruments, forms or statements of any kind signed or purported to

      have been signed by the defendant.

11.   Any and all statements of co-defendants whether written or oral, subsequently reduced to

      writing or summarized in officer‫ٱ‬s reports or copies thereof, within the possession, custody

      or control of the government, the existence of which is known or by the exercise of due

      diligence may become known to the U.S. Attorney.

12.   Any and all names and addresses of persons who have knowledge pertaining to this cause or

      who have been interviewed by the government in connection with this case. 13. Any and all

      FBI and local arrest and conviction records of all persons the government plans to call.

14.   Written statements of all persons that the government does not plan to call as a witness to

      trial.

15.   The transcript of testimony of any and all persons who testified before the Grand Jury in this

      case.

16.   The name, identity and whereabouts of any informer who gave information leading to the

      arrest of Defendant, or co-defendants, and whether said informant was paid by the

      government for such information.

17.   Any and all material now known to the government, or which may become known, or which

      through due diligence may be learned from investigating officers or the witnesses or persons

      having knowledge of this case, which is exculpatory in nature or favorable material or which

      might serve to mitigate punishment, and including any evidence impeaching or contradicting

      testimony of government witnesses or instructions to government witnesses not to speak

      with or discuss the facts of the case with defense counsel.

18.   The Defendant further moves for:
       (a)      Disclosure of Existence and Substance of Promises of Immunity, Leniency or

Preferential Treatment.

       (b)      Production of Statements by Co-Defendants and Co-Conspirators.

       (c)      Disclosure of Electronic Surveillance and for a Full Investigation of

Surveillance.

       (d)      Disclosure of Names, Addresses and Criminal Records of Witnesses.

       (e)      Disclosure of Grand Jury Proceedings.

       (f)      Early Production of Jencks Material.

       (g)      Government Agents and Attorneys to Retain Rough Notes and Writings.

       (h)      Leave to File Additional Motions.

       (i)      Rule 12 Evidence.

       (j)      Access to Prospective Government Witnesses.

       (k)      Disclosure of Rule 404 Evidence.

       (l)      Divulgence of Brady Material.

                     WHEREFORE, Defendant moves this Court to order production of the above-

described items, and for such other and further relief as this Court deems just and proper.




                               [SIGNATURE PAGE TO FOLLOW]
                           Respectfully Submitted,



                           /s/ J. Todd Rutherford
                           J. Todd Rutherford, Federal ID # 12097
                           Attorney for Defendant

                           LAW OFFICES J. TODD RUTHERFORD
                           2113 Park Street (29201)
                           Post Office Box 1452
                           Columbia, South Carolina 29202
                           Phone No.: (803) 256-3003
                           Fax No.: (803) 256-9698
                           Email: Todd@therutherfordlawfirm.com




Columbia, South Carolina
This 3rd day of May 2019
                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


UNITED STATES OF AMERICA                     )       CRIMINAL NOS: 3:19-cr-00426-TLW
                                             )
                                             )
               vs.                           )
                                             )
                                             )
                                             )
RANDALL SCOTT                                )
                                             )
               Defendant.                    )

J. Todd Rutherford, being first duly sworn, says that he is the attorney for the Defendant, with

offices at 2113 Park Street, Columbia, South Carolina, 29201; that on June 3, 2019, I served a true

and correct copy of the MOTION FOR DISCOVERY via the Court’s electronic filing system,

however, if that means failed, then by U.S. Postal Service to the following individual(s):



Tommie DeWayne Pearson dewayne.pearson@usdoj.gov, CaseView.ECF@usdoj.gov,
laura.edwards@usdoj.gov, tammy.bott@usdoj.gov, USA-SC-ECF-Docket-M@usdoj.gov, USA-
SC-ECF-FLU@usdoj.gov, USA-SC-ECF-VW-COL@usdoj.gov



                                             /s/ J. Todd Rutherford
                                             J. Todd Rutherford
